Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the communication filed on 3/9/21.  Claims 1-20 are pending and have been examined.
	Claims 1-20 are rejected.

Drawings
	The drawings filed on 3/9/21 are accepted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/9/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 8, 11, 13, 15 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20020059049 to Bradbury et al. (hereinafter “Bradbury”).

As per claim 1, Bradbury discloses a method (Bradbury, see Fig. 2A-Fig. 2B) comprising: receiving, by a manager computer, a request including print data of an object from a requester computer (Bradbury, see Fig. 1, Fig. 2A-Fig. 2B and their corresponding paragraphs for a server computer 18 (i.e. the manager computer) receiving a request including print data of an object from a client computing system (i.e. the requester computer)), associating, by the manager computer, the print data with an initial version of a collection of one or more 3D printable files for printing the object (Bradbury, see [0031], Fig. 2A steps 118-120 and its corresponding paragraphs for generating (i.e. associating) a multi-dimensional digital model (i.e. an initial version of 3D printable files) with the print data), electronically storing, by the manager computer, the print data and the initial version of the collection of the one or more 3D printable files in a data repository (Bradbury, see [0097]-[0100]), accessing, by the manager computer, the initial version of the collection of the one or more 3D printable files (Bradbury, see [0097]-[0100], Fig. 2A steps 118-120 and its corresponding paragraphs), receiving, by the manager computer, a modified version of the collection from the reviewer computer, wherein the modified version of the collection differs from the initial version of the collection of the one or more 3D printable files (Bradbury, see Fig. 1, Fig. 2A, Fig. 2B steps 120-132 and their corresponding paragraphs for the host computing system transmitting the modified digital model to the client computer system), electronically storing, by the manager computer, the modified version of the collection in the data repository for a reviewer computer (Bradbury, see [0097]-[0100]), accessing, by the manager computer, the modified version of the collection of the one or more 3D printable files from the data repository for the requester computer for approval (Bradbury, see Fig. 2A, Fig. 2B, their corresponding paragraphs and [0097]-[0101]), receiving, by the manager computer, an approval indication for a particular version of the collection of the one or more 3D printable files from the requester computer, wherein the particular version of the collection is a version from a plurality of versions of the collection for printing the object that is electronically stored in the data repository (Bradbury, see Fig. 2A, Fig. 2B, their corresponding paragraphs and [0097]-[0101]), in response to receiving the approval indication, causing to 3D print the object according to the particular version of the collection of the one or more 3D printable files (Bradbury, see Fig. 2B steps 138-142 and their corresponding paragraphs). 

Claim 8 is an apparatus claim corresponding to the method claim 1, it is therefore rejected under similar reasons set forth in claim 1. Bradbury further discloses one or more processors and one or more memories communicatively coupled to the one or more processors and storing instructions which, when processed by the one or more processors cause actions (Bradbury, see Fig. 1-Fig. 2B and their corresponding paragraphs).

Claim 15 is an CRM claim corresponding to the method claim 1, it is therefore rejected under similar reasons set forth in claim 1. Bradbury further discloses one or more non-transitory computer-readable media storing instructions which when processed by one or more processors cause actions (Bradbury, see Fig. 1-Fig. 2B and their corresponding paragraphs).

As per claim 4, the rejection of claim 1 is incorporated, Bradbury further discloses the initial version of the collection of one or more 3D printable files is generated by the manager computer (Bradbury, see [0031], Fig. 2A steps 118-120 and its corresponding paragraphs).

Claim 11 is an apparatus claim corresponding to the method claim 4, it is therefore rejected under similar reasons set forth in claim 4.

As per claim 6, the rejection of claim 1 is incorporated, Bradbury further discloses generating, by the manager computer, a notification regarding the modified version of the collection (Bradbury, see Fig. 1, Fig. 2A, Fig. 2B steps 120-132 and their corresponding paragraphs).

Claim 13 is an apparatus claim corresponding to the method claim 6, it is therefore rejected under similar reasons set forth in claim 6.

Claim 19 is an CRM claim corresponding to the method claim 6, it is therefore rejected under similar reasons set forth in claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bradbury, in view of WO2018069736 to Haslam et al. (hereinafter “Haslam”).

As per claim 2, the rejection of claim 1 is incorporated, Bradbury discloses wherein the one or more 3D printable files in the initial version of the collection are generated from one or more data (Bradbury, see [0031], Fig. 2A steps 118-120 and its corresponding paragraphs). Bradbury does not explicitly discloses wherein the 3D files are generated from one or more DICOM segmentations. However, Haslam in an analogous art discloses wherein the 3D files are generated from one or more DICOM segmentations (Haslam, see pages 18-19).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Haslam into the method of Bradbury. The modification would be obvious because one of the ordinary skill in the art would want to leverage the advances in 3D printing and 3D visualization to improve the effectiveness of the surgeons' preoperative planning by producing a 3D printed model of a particular patient's injured anatomy in the required timeframe whilst maintaining the highest quality (Haslam, see last paragraph on page 3).

Claim 9 is an apparatus claim corresponding to the method claim 2, it is therefore rejected under similar reasons set forth in claim 2.

Claim 16 is an CRM claim corresponding to the method claim 2, it is therefore rejected under similar reasons set forth in claim 2.

Claims 3, 5, 10, 12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bradbury, in view of US9862149 to Wang et al. (hereinafter “Wang”).

As per claim 3, the rejection of claim 1 is incorporated, Bradbury further discloses wherein the initial version of the collection of one or more 3D printable files is received, wherein the requester computer includes an image viewer and segmentation tool (Bradbury, see [0049] and [0058]). Bradbury does not explicitly disclose 3D file is received from the requester computer. 
However, Wang in an analogous art discloses the 3D file is received from the requester computer (Wang, see Fig. 3 and its corresponding paragraphs).
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Wang into the method of Bradbury. The modification would be obvious because one of the ordinary skill in the art would want to achieve the predictable result of improve printing efficiency (Wang, see col. 2 lines 34-36).

Claim 10 is an apparatus claim corresponding to the method claim 
3, it is therefore rejected under similar reasons set forth in claim 3.

Claim 17 is an CRM claim corresponding to the method claim 3, it is therefore rejected under similar reasons set forth in claim 3.

As per claim 5, the rejection of claim 1 is incorporated, Bradbury does not explicitly disclose print data includes printing specifications for printing the object. However, Wang in an analogous art discloses print data includes printing specifications for printing the object (Wang, see col. 10 lines 65-67).
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Wang into the method of Bradbury. The modification would be obvious because one of the ordinary skill in the art would want to achieve the predictable result of improve printing efficiency (Wang, see col. 2 lines 34-36).

Claim 12 is an apparatus claim corresponding to the method claim 5, it is therefore rejected under similar reasons set forth in claim 5.

Claim 18 is an CRM claim corresponding to the method claim 5, it is therefore rejected under similar reasons set forth in claim 5.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bradbury, in view of US8818544 to Nehme et al. (hereinafter “Nehme”).

As per claim 7, the rejection of claim 1 is incorporated, Bradbury does not explicitly disclose generating digital quote data that defines an electronic quote for printing the object. However, Nehme in an analogous art discloses generating digital quote data that defines an electronic quote for printing the object (Nehme, see col. 3 lines 52-54 and col. 6 lines 29-34).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Nehme into the method of Bradbury. The modification would be obvious because one of the ordinary skill in the art would want to achieve the predictable result of allowing the customer to prepare budgeting by generating accurate price quotes.

Claim 14 is an apparatus claim corresponding to the method claim 7, it is therefore rejected under similar reasons set forth in claim 7.

Claim 20 is an CRM claim corresponding to the method claim 7, it is therefore rejected under similar reasons set forth in claim 7.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
	US11112770 discloses methods for assisting a surgeon with implant during a surgery are disclosed. A method includes defining areas of interest in diagnostic data of a patient and defining an implant type. Post defining the areas of interest, salient points are determined for the areas of interest. Successively, an XZ angle, an XY angle, and a position entry point for an implant are determined based on the salient points of the areas of interest. In spinal procedures, a maximum screw diameter and a length of the spinal screw are successively determined based on the salient points. Based on determined length and diameter, a spinal screw and a matching screw guide is determined. Thereafter, the spinal screw and the screw guide is printed using a Three-Dimensional (3D) printer. Such printed spinal screw and screw guide could be used by the surgeon during the spinal surgery.
	US8888480 discloses a three-dimensional printing system and equipment assembly for the manufacture of three-dimensionally printed articles is provided. The equipment assembly includes a three-dimensional printing build system, an optional liquid removal system and an optional harvester system. The build system includes a conveyor, plural build modules and at least one build station having a powder-layering system and a printing system. The equipment assembly can be used to manufacture pharmaceutical, medical, and non-pharmaceutical/non-medical objects. It can be used to prepare single or multiple articles.
	US8735773 discloses systems, devices and methods for optimizing the manufacture and/or production of patient-specific orthopedic implants. The methods include obtaining image data of a patient, selecting a blank implant to be optimized for the patient, and modifying the blank implant utilizing techniques disclosed herein to alter specific features of the implant to conform to the patient's anatomy.
	US8639484 discloses a process and apparatus are provided for manufacturing complex parts and devices which utilize a CAD environment to design a part or device to be created (FIG. 1); Boolean, scaling, smoothing, mirroring, or other operations to modify the CAD design; a software interface to convert the CAD designed part (Data Process System) or device into a heterogeneous material and multi-part assembly model (Design Input Model) which can be used for multi-nozzle printing; and a multi-nozzle system to print the designed part or device using different, specialized nozzles (Tissue substitutes).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON LIN/
Primary Examiner, Art Unit 2117